Citation Nr: 1747761	
Decision Date: 10/25/17    Archive Date: 11/01/17

DOCKET NO.  17-17 409		DATE


THE ISSUES

1.  Entitlement to an increased evaluation in excess of 10 percent for a service-connected left hallux valgus deformity with history of fracture and residual accessory ossicles at the talonavicular joint (left foot disability).

2.  Entitlement to an increased evaluation in excess of 20 percent for a service-connected low back strain with pain and sacroiliitis with degenerative joint disease (low back disability).  


ORDER

An increased evaluation for the left foot disability is denied.


FINDING OF FACT

Throughout the appeal period, the Veteran's left foot disability was characterized by symptoms of pain and swelling, and occasional disturbance of locomotion.



CONCLUSION OF LAW

The criteria for an increased evaluation for the left foot disability have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.7, 4.10, 4.72, Diagnostic Code 5284 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran served on active duty with the United States Army from October 1960 to October 1963, and from March 1984 to December 1996.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from September 2014 and April 2015 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of increased evaluation for a low back disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).

I.  VA's Duties to Notify and Assist

The Veteran has not raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).


II.  Increased Ratings

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (rating schedule).  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are interpreting reports of examination in light of the whole recorded history; reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and evaluating functional impairment on the basis of lack of usefulness, and the effects of the disabilities upon the person's ordinary activities, 38 C.F.R. § 4.10.  See Schafarth v. Derwinski, 1 Vet. App. 589 (1991).

Where the claimant has expressed dissatisfaction with the assignment of an initial evaluation following an award of service connection for that disability, separate ratings can be assigned for separate periods of time based on the facts found, a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999).

The Veteran seeks an increased evaluation for his left foot disability, which he applied for on January 27, 2015.  The left foot disability is currently rated as 10 percent disabling under Diagnostic Code 5284, which governs foot injuries not otherwise described by the rating schedule.  Under this code, a moderate foot injury warrants a 10 percent evaluation; a moderately severe foot injury warrants a 20 percent evaluation; and a severe foot injury warrants a 30 percent evaluation.  A foot injury involving actual loss of use of the foot warrants a 40 percent evaluation.

The words "moderate" and "severe" as used in the various diagnostic codes are not defined in the rating schedule.  The use of these terms by VA examiners and others, although an element of evidence to be considered by the Board, is not dispositive of an issue.  38 C.F.R. §§ 4.2, 4.6.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6.

The record demonstrates that, in June 2014, the Veteran was diagnosed with gout in the left foot, which temporarily hindered his gait.  X-ray imaging reveal a healed fracture in the proximal shaft of the fifth metatarsal on the Veteran's left foot, and mild diffuse soft tissue swelling in the dorsal aspect of the metatarsal area.  In July 2014 VA treatment records, the Veteran reported experiencing moderate to severe pain and inflammation at the left great toe joint, without swelling, that subsided within a few days when treated with gout medication.

In a September 2014 VA treatment record, the Veteran reported that he regularly walked half a mile on a track for exercise.  An October 2014 VA treatment record reflects a complaint of swelling in the left foot and ankle that resulted in discomfort, but the Veteran was able to walk with no problem.  Another October 2014 VA treatment record reflects that the Veteran's regular walking exercise was primarily limited by lower back pain, and not leg swelling or cardiopulmonary symptoms.  In a December 2014 VA podiatry treatment record, the Veteran reported pain in the left foot; no infection was noted and x-ray results identified only the old fracture deformity in the proximal portion of the fifth metatarsal.  

In a January 2015 VA treatment record, the Veteran reported that his left foot pain increased approximately 18 months prior, describing it as a sharp, localized pain over the old injury site, distinct from his gout pain, that flared up approximately twice a day on average of about 3-4 days each week.  The Veteran reported that the pain was aggravated by walking; he cancelled a cardiac stress test, reporting that he was unable to walk for it.  This episode of pain resolved by February 2015, when the Veteran was able to perform the cardiac stress test.

In March 2015, the Veteran underwent a VA foot conditions examination.  The Veteran reported an increase in the foot pain he experienced at the site of the fracture he suffered during service, describing the pain as intermittent.  The Veteran reported that he did not experience numbness or weakness, but that his ability to walk was affected by the injury.  The examiner noted that the Veteran had arch supports bilaterally for decreased longitudinal arch height on weight-bearing.  The Veteran reported use of a cane to assist in walking.

The foot testing on this examination revealed no pain on use or manipulation of the feet, and no swelling due to use.  There were no diagnoses on this examination of Morton's neuroma, metatarsalgia, hammer toe, hallux valgus, hallux rigidus, acquired clawfoot, or malunion or nonunion of tarsal or metatarsal bones.  The examiner noted a chronic compromise of weight bearing in the left foot, and functional limitation involving pain on movement and disturbance of locomotion.  The Veteran reported a flare-up of gout on this examination, and the examiner noted age-related arthritis reported on a June 2014 x-ray.  The examiner further noted the old fracture deformity on the x-ray and the possibility of mild swelling in the distal portion of the dorsal aspect of the metatarsal region.  The examiner concluded that the gout flare-up and bony deformities due to the old foot injury were affecting the Veteran's ability to walk, and that the gout "may be causing more pain and disability."

In an April 2015 VA treatment record for cardiopulmonary complaints, the Veteran reported that he regularly walked on a track for exercise, completing one mile in approximately 15 minutes.  October 2015, May 2016, and June 2016 VA treatment records note that the Veteran continued to walk half a mile on a regular basis for exercise.  A May 2015 VA treatment record notes that, after a walk that morning, there was no swelling in his feet or ankles.  

In August 2015, the Veteran was prescribed corticosteroid injections in his left knee due to increasing knee pain that limited his ability to walk.  A March 2016 VA treatment record reflects a complaint of acute pain and swelling in the left foot, similar to his previous episodes of gout.  He was able to walk with a cane, and was treated with gout medication.  An April 2016 VA treatment record notes mild swelling in the left foot.

In July 2016, the Veteran underwent another VA foot conditions examination.  The Veteran reported intermittent left foot pain that flared up with walking distances greater than a quarter mile.  He stated that he had some swelling when he spent most of the day on his feet, but that he only experienced acute pain during occasional gout flare-ups.  The Veteran did not report use of a cane or other assistive devices. 

There were no diagnoses on this examination of pes planus, Morton's neuroma, metatarsalgia, hammer toe, hallux valgus, hallux rigidus, acquired clawfoot, or malunion or nonunion of tarsal or metatarsal bones.  The examiner noted that the left foot disability was moderate in severity, but did not chronically compromise weight bearing.  There was evidence of pain on physical examination contributing to functional loss, including pain on movement, swelling, and disturbance of locomotion.  These losses were not described in any detail.  A July 2016 x-ray did not reveal any soft tissue swelling, and no significant change was noted in comparison to the June 2014 x-rays.

After careful consideration of the foregoing evidence, the Board finds that an increased evaluation for the left foot disability is not warranted, as the evidence does not describe a moderately severe foot injury.

To begin with, when a veteran has both service-connected and non-service-connected disabilities, VA must attempt to discern the effects of each disability and, where such distinction is not possible, attribute the effects to the service-connected disability.  Mittleider v. West, 11 Vet. App. 181, 182 (1998).  The record clearly demonstrates that the Veteran is able to distinguish between foot pain stemming from his healed fracture and foot pain caused by gout, which is not service-connected.  For instance, the Veteran was experiencing a gout flare-up during the March 2015 examination, and not during the July 2016 examination.  In comparing these examinations, it appears that the Veteran's left foot disability contributes to intermittent foot pain and occasional swelling, especially after walking greater than a quarter mile or being on his feet for a portion of the day.  Any acute pain in the left foot or effect on his gait appear to be caused by gout, as complaints of these in the record coincide with treatment for gout and are not chronic complaints.

As for any functional limitation caused by the left foot disability, there is evidence that pain can result where the Veteran walks greater than a quarter mile.  The most egregious example of this in the record is the January 2015 treatment record where the Veteran was in pain such that he cancelled his cardiac stress test.  However, there is also evidence in the record that the Veteran walks farther than a quarter mile for exercise on a regular basis, meaning that the left foot disability does not prevent the Veteran from walking.  Where the Veteran complained in his VA treatment records specifically about pain limiting his ability to walk, the complaints were of low back pain and left knee pain.  As such, it appears that, occasionally, the Veteran experiences pain and swelling in his left foot after walking.  

Accordingly, the Veteran's left foot disability is best described as, at most, a moderate foot injury, and no greater than a 10 percent evaluation is warranted.

Neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet. App. 366, 369-370 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).


REMAND

VA's regulations require that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and non-weight-bearing, and, if possible, with range of motion measurements of the opposite, undamaged joint.  Correia v. McDonald, 28 Vet. App. 158, 168-70 (2016).  

The Veteran's most recent VA spine examination, performed in July 2016, is not compliant with the requirements of Correia, as it is unclear whether the range of motion measurements were taken in an active or passive, and in weight-bearing or non-weight-bearing status.  


Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain any and all VA treatment records from the Milwaukee VA Medical Center, and/or any other VA medical facility that may have treated the Veteran, and associate those documents with the claims file.

2.  Schedule the Veteran for a VA examination to determine the current severity of his low back disability.  

The spine must be tested in both active and passive motion, on weight-bearing and non-weight-bearing.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.  All opinions must be accompanied by a clear rationale.

The examiner should estimate the effect of all functional losses, including due to flare-ups, by equating the disability experienced due to such losses to additional loss of motion, stated in degrees, beyond what is shown clinically.

3.  If the benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto before the case is returned to the Board.


The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
LANA K. JENG
Veterans Law Judge, Board of Veterans' Appeals


ATTORNEY FOR THE BOARD:	K. Josey, Associate Counsel

Copy mailed to:	Disabled American Veterans


Department of Veterans Affairs


